Title: From George Washington to Beverley Randolph, 13 January 1791
From: Washington, George
To: Randolph, Beverley



Sir,
Philadelphia January 13th 1791

The various and important business which required my particular attention in the beginning of the present session of Congress will, I presume, sufficiently apologize to your Excellency for this late acknowledgment of your letter of November last.
I have attentively considered the request which your Excellency has made, by desire of the Legislature, that I would again open the business of establishing a Woollen manufactory in Virginia; and it is with infinite regret that I must decline any further agency in it; at least so far as relates to carrying on a correspondence

with the person in Great Britain who has proposed to establish the Manufactory. I am persuaded that your Excellency and the Legislature will see, upon reflection, the impropriety of my appearing in this business while I remain in my present situation; for I am told that it is felony to export the Machines which it is probable the Artist contemplates to bring with him, and it certainly would not carry an aspect very favorable to the dignity of the United States for the President, in a clandestine manner, to entice the subjects of another Nation to violate its laws.
I have communicated the subject of your Excellency’s letter to the Secretary of State and the Attorney General, who are both of the same sentiment which I have expressed, and for the reason mentioned.
I am, however, happy that my agency is not absolutely necessary to the completion of this object; for the project has been announced to Virginia, and the original letter from the Artist has been transmitted to your Excellency. This communicates every thing that I am possessed of on the subject, and leaves it with the State of Virginia to do whatever may be thought best in the affair.
Impressed as I am with the utility of such an establishment I shall ever be ready to give it every aid that I can with propriety; and I am certain that your Excellency and the Legislature will impute my conduct, on this occasion, to its true motive. With due consideration, I have the honor to be Your Excellency’s most Obedt Servt

G. Washington

